Citation Nr: 1819528	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma due to herbicide exposure.

2.  Entitlement to service connection for supraglottic larynx cancer and lung adenocarcinoma (claimed as lung cancer) due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	James H. Furman, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's request for a hearing was withdrawn by his representative in May 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran has current diagnoses of non-Hodgkin's lymphoma, supraglottic larynx cancer and lung adenocarcinoma.  

2.  The Veteran's statements, as well as numerous other lay statements, credibly attest to his presence near or in the Korean DMZ from 1968 to 1969 and his exposure to herbicides during that period.

3.  Competent medical opinion has related the Veteran's current malignancies to herbicide exposure during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iv), 3.309(e) (2017). 

2.  The criteria for service connection for supraglottic larynx cancer and lung adenocarcinoma (claimed as lung cancer) due to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iv), 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board finds that the duties to notify and assist have been met.  Moreover, given that the decision is fully favorable to the Veteran, any deficiencies in these duties were harmless error. 

Service Connection

The Veteran contends that his Non-Hodgkin's lymphoma and his cancer of the larynx and lungs are the result of exposure to herbicides while serving in Korea.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a presumptive basis for certain disabilities resulting from herbicide exposure.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  Herbicide exposure is also presumed for veterans of certain units that served in or near the Korean DMZ anytime between April 1, 1968 and August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, there are certain diseases that shall be service-connected even though there is no record of such disease during service provided that the provisions of 38 C.F.R. § 3.307(a)(6) are met.  These diseases include non-Hodgkin's lymphoma and respiratory cancers such as cancer of the lung or larynx.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In relevant part, 38 U.S.C. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the medical evidence clearly establishes that the Veteran has diagnoses of claimed disabilities.  A January 2018 summary prepared by the Veteran's VA/DOD physician states that the Veteran has diagnoses of non-Hodgkin's lymphoma, adenocarcinoma of the right upper lobe, non-small cell lung cancer of the left upper lobe, and squamous cell carcinoma of the supraglottic larynx.  1/16/2018 Third Party Correspondence, p. 1.  As noted, these diseases are presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e).

The Veteran has also submitted numerous statements attesting to his service in Korea with A Battery, 6th Battalion, 80th Artillery, 7th Infantry Division.  His personnel records confirm service in this unit in Korea from September 1968 to November 1969.  His duties included being a cannoneer, assistant gunner, and gunner.  10/23/2013 Military Personnel Record, pp. 28, 64-65.  

Therefore, the key question that must be answered before service connection can be established is whether or not the Veteran was exposed to herbicides such as Agent Orange during his Korean service.  

The Veteran's unit is not among those recognized by the Department of Defense (DOD) as operating in the Korean DMZ during the qualifying time period of April 1, 1968, to August 31, 1971.  See M21-1 IV.ii.1.H.4.b. 

Furthermore, a reply from the Defense Personnel Records Information Retrieval System (DPRIS)/Joint Service Records Research Center (JSRRC) states that the official histories of the Veteran's unit did not document the use, storage, or transportation of herbicides.  These histories did document that the Veteran's unit was located at Camp Knox, South Korea.  Several field training exercises were mentioned but the locations were not noted.  The histories did not document any specific duties performed by unit members along the DMZ.  9/8/2015 DPRIS Response, p. 1. 

However, there is other evidence to consider in the present case.  In a June 2014 letter, the Veteran noted that when he arrived in Korea, he was sent to Camp Casey for three to four days in order to turn in records, be issued winter gear, and be assigned to his unit.  He served at Camp Knox, but went to sick call and out-processed through Camp Casey.  6/30/2014 Correspondence, p. 1.  

The Veteran has also submitted several "buddy" statements to support his claim.  An April 2014 letter from A.R.S. notes that he served in the same battalion as the Veteran.  They served at Camp Knox but also went to Camp Casey upon arrival and departure, as well as on other occasions.  A.R.S. noted that there was an increase in North Korean infiltrators between 1968 and 1969.  Herbicides were used to clear the foliage both inside and outside the fence.  They were also used to provide a clear line of fire around the fortified gun emplacements.  Members of the Veteran's unit including the Veteran participated in the construction of these bunkers and use of herbicides around them.  6/30/2014 Buddy/Lay Statement, p. 1.  

In an October 2014 statement, E.V.B. states that he was assigned to the Veteran's battalion during a tour that overlapped with the Veteran's.  He notes that the Veteran's unit was usually located in the most forward areas of the 2nd Infantry Division, which they often supported in addition to their own 7th Infantry Division.  The Veteran participated in a demolition team assigned to destroy their compound if ever forced to abandon it.  This brought him into close contact with herbicides, because areas had to be cleared to accept demolition charges.  The Veteran also participated directly in the application of herbicides on the perimeter fences near his unit.  Finally, on another occasion the Veteran had participated in the use of herbicides to clear brush and foliage during the construction of reinforced concrete bunkers with interlocking fields of fire in the summer of 1968.  11/7/2014 Third Party Correspondence, p. 1.  

A January 2016 letter from D.E. notes that he and the Veteran were assigned to the same unit at Camp Knox, where their primary assignments were to back up units that were in or around the DMZ.  On these occasions they would be in the field for a couple of days or as long as one to three weeks.  Agent Orange was used during the time they were there.  1/20/2016 Buddy/Lay Statement, p. 1.  

A June 2004 letter from S.P.W. was submitted in May 2016.  The letter does not appear to have been written for the Veteran's claim, and the author does not indicate that he served with or otherwise knew the Veteran.  However, the author notes that he served in a chemical company in Korea from 1968 to 1969.  He states that it was common for chemical companies to spray locations such as camp perimeters, mess hall areas, look out towers and some camp churches.  He affirms that the perimeter and mess hall of Camp Casey were treated with herbicides.  5/18/2016 Buddy/Lay Statement, p. 1.  

An April 2016 email from R.M. states that he served with the Veteran and witnessed him participate in the application of herbicides to clear vegetation around Camp Knox.  Even though they were with the 7th Infantry, his unit was located in the 2nd Infantry area of the DMZ.  He says that their unit was sent to the DMZ to conduct guard duty in August or September 1969, and the entire battalion was sent to the DMZ on another occasion.  4/27/2016 Email Correspondence, p. 1.  The same statement was received in the form of a notarized letter in May 2016.  5/11/2017 Buddy/Lay Statement, p. 1.  

In a February 2017 statement, D.E. states that he was assigned to the same unit as the Veteran.  He said that their unit was sometimes rotated into the DMZ for no more than 30 days at a time, and that the Veteran was in the unit during these assignments.  He recalls that the terrain had little in the way of vegetation.  5/11/2017 VA 21-4138 Statement in Support of Claim, p. 1.  

Finally, a February 2017 statement from the Veteran notes that although his unit was stationed at Camp Knox, there were occasions where he had to go to Camp Casey.  Furthermore, he said that his unit was at times deployed into areas that were defoliated by herbicides in order to provide artillery support to the 2nd Infantry Division.  At times he was so close that he could hear the propaganda and martial music that were played by the North Koreans from loud speakers on their side of the DMZ.  He also participated into a patrol into the actual DMZ, and he had to cross defoliated areas to enter this zone.  5/11/2017 VA 21-4138 Statement in Support of Claim, p. 1.  

The Board finds these statements to be credible.  They are consistent with each other as well as materials that were submitted about the use of herbicides in Korea in general.  Furthermore, although they include information that was not verified by the DPRIS/JSRRC, they do not directly contradict the information that was received.  There is no other evidence that contradicts these statements.  Resolving all doubt in favor of the Veteran, the Board finds that he was exposed to herbicides in or near the DMZ during his deployment to Korea.  

The Veteran's exposure to herbicides is based on the facts found, and is not presumed.  Therefore, as the requirements of 38 C.F.R. § 3.307(a)(6) have not been met, his non-Hodgkin's lymphoma and cancer of the larynx and lungs cannot be presumed to be the result of such exposure.  See 38 C.F.R. § 3.309(e).  However, the Board notes that the association of these diseases with herbicide exposure is recognized by regulation.  Moreover, in this case a February 2016 letter from a VA oncologist notes that although the Veteran had been a moderate to heavy smoker, this would not explain the lymphoma diagnosis.  The doctor opined that given the presence of no fewer than three diseases known to be associated with Agent Orange, the Veteran's military exposure to herbicides were more likely than not related to his disabilities.  5/6/2016 Medical Treatment Record - Government Facility, p. 1.  There is no medical opinion to the contrary.  Given the medical evidence, the Board finds that entitlement to service connection for non-Hodgkin's lymphoma and supraglottic larynx cancer and lung adenocarcinoma is established in this case.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted. 

Entitlement to service connection for supraglottic larynx cancer and lung adenocarcinoma (claimed as lung cancer) is granted. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


